                                                                           DISTRICT OF OREGON
                                                                               FILED
                                                                               May 18, 2020
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   PETER SZANTO,                                 )   16-33185-pcm7
                                                   )
13                                                 )   ORDER DENYING
                                                   )   DOC. 970
14                                Debtor.          )
                                                   )
15
16        On December 5, 2017, the court entered an Order Converting Chapter
17   11 Case to Case Under Chapter 7 (the Conversion Order).                 Doc. 278.        The
18   conversion of this case had several consequences, including the creation
19   of a chapter 7 bankruptcy estate under the authority of a chapter 7
20   trustee.    Almost a year after entry of the Conversion Order, Debtor filed
21   a motion for reconsideration of the Conversion Order (the Motion for
22   Reconsideration), Doc. 620, which this court denied.                 Doc. 652.     In
23   January of 2020, the United Sates District Court for the District of
24   Oregon (the District Court) determined that Debtor failed to timely
25   appeal the Conversion Order and affirmed denial of the Motion for
26   Reconsideration.       Doc. 879.


     Page 1 -    ORDER DENYING DOC. 970


                          Case 16-33185-pcm7   Doc 973   Filed 05/18/20
 1        Now, Debtor has filed a document captioned Peter Szanto’s Notice of
 2   Demand for Immediate Return of all of Peter Szanto’s Bankruptcy Estate
 3   Assets and All of Susan Szanto’s Separate Property Assets (the Demand).
 4   Doc. 970.    In the Demand, Debtor argues that he is entitled to return of
 5   “all his Bankruptcy estate’s assets” and the alleged separate property of
 6   his wife, which Debtor contends has been “impermissibly seized and
 7   improperly co-mingled with” bankruptcy estate assets.             Demand, pp. 2-3
 8   (emphasis removed).    Debtor does not request a hearing and the court
 9   determines that a hearing is not necessary.         LBR 7007-1(d)(1).
10        The Demand is the latest example of Debtor’s long-standing efforts
11   to avoid the consequences of the conversion of this case to chapter 7,
12   all of which efforts this court has denied.         Those efforts include, but
13   are not limited to, the following:      (1) Doc. 295 (Debtor’s Motion for
14   Leave to Spend Estate Assets for Ordinary and Necessary Living Expenses);
15   (2) Doc. 341 (Debtor’s Motion to Remove the Chapter 7 Trustee); (3) Doc.
16   384 (Debtor’s Motion to Dismiss or Convert Chapter 7 Proceeding); (4)
17   Doc. 620 (the Motion for Reconsideration); and (5) Doc. 870 (Debtor’s
18   Notice of Amendment of Bankruptcy Petition).1
19        As a threshold matter, the Demand is completely devoid of any
20   evidentiary support for the factual assertions made therein.            The Demand
21   is also completely lacking in any reasoned argument. The Bankruptcy Code
22   and Federal Rules of Bankruptcy Procedure include specific and detailed
23
24        1
               In the Notice of Amendment of Bankruptcy Petition, Debtor
     purports to unilaterally terminate this chapter 7 case. Both this court
25   and the District Court have explained to Debtor that his attempt to
     unilaterally terminate this chapter 7 case was ineffective. See District
26
     Court Case No. 3:18-cv-939-SI, Doc. 61.

     Page 2 -    ORDER DENYING DOC. 970


                       Case 16-33185-pcm7   Doc 973   Filed 05/18/20
 1   instructions regarding the distribution of estate assets.           See Bankruptcy
 2   Code, Chapter 7, Subchapter II; Fed. R. Bankr. P., Part III.
 3   Administration of this chapter 7 case is not complete.            There is no
 4   authority under which this Court may bypass applicable statutes and rules
 5   and allow the release of estate funds to Debtor.          Finally, to the extent
 6   Debtor is attempting to raise claims on behalf of his wife, this court
 7   has repeatedly told Debtor that he does not represent, and may not assert
 8   claims on behalf of, his wife.       If Debtor’s wife wishes to assert claims
 9   in this bankruptcy case, she must do so personally or via a licensed
10   attorney.
11         The Demand is latest of many frivolous motions and documents Debtor
12   has filed in this bankruptcy case and related adversary proceedings.
13          Therefore, for the reasons set forth above,
14         IT IS HEREBY ORDERED that the Demand is DENIED.
15                                           ###
16   cc:   Peter Szanto (via ECF)
           Chapter 7 Trustee (via ECF)
17
18
19
20
21
22
23
24
25
26


     Page 3 -    ORDER DENYING DOC. 970


                       Case 16-33185-pcm7   Doc 973   Filed 05/18/20
